DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: Currently there are two claims 18. There is a method claim 18 which will remain claim 18 and there is an apparatus claim 18 which will be renumbered claim 19. Existing claim 19 will be renumbered as claim 20 and existing claim 20 will be renumbered claim 21.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1-2,8-9,16-17, 19 and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Richter (US20130186707).
With respect to claim 1 Richter discloses (see figure 3) an acoustic panel for aircraft comprising:
A plate made of sound absorbing material (4);
A resistive skin (2) and a backing skin (3), wherein the resistive and backing skins are arranged on opposite sides of the plate;
A plurality of transverse recesses (10) formed in the sound absorbing material of the plate;
A plurality of acoustic elements each having an elongated form (6) and configured for acoustic absorption, wherein each of the acoustic elements has an opening at a longitudinal end of the element, 
The opening in each of the acoustic elements faces the resistive skin (see figure 3).
With respect to claim 2 Richter further discloses wherein at least some of the acoustic elements have a conical form (see figure 3).
With respect to claim 8 Richter further discloses wherein at least some of the acoustic elements are provided with a flange surrounding the opening of the acoustic element, wherein each of the flanges is fixed to the resistive skin or the plate (see figure 3).
With respect to claim 9 Richter further discloses wherein all of the acoustic elements have a similar shape (refer to figure 5 where there is shown a plurality of elements which are identical in shape).
With respect to claim 16 Richter further discloses wherein the resistive skin has a sound permeability greater than the backing skin (the backing skin is solid and thus impermeable) for a certain range of noise frequencies.
With respect to claim 17 Richter further discloses wherein the sound-absorbing material of the plate is formed of at least one of a cellular structure (taught) a foam, a fibrous material and a sintered material.
With respect to claim 19  Richter discloses (see figure 3) an acoustic panel for aircraft comprising:
A plate formed of sound absorbing material (4), wherein the plate has a first face and a second face opposite the first face;
Transverse recesses (10) in the first face and extending into the sound absorbing material of the plate, wherein the transverse recesses extend form the first face towards the second face of the plate;

 and a backing skin (3) covering the second face of the plate.
With respect to claim 21 Richter further discloses wherein at least some of the acoustic elements have a frustoconical shape and an axis extending through the first and second faces.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 4, 7, 13, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US20130186707).
With respect to claim 4 Richter discloses the invention as claimed except expressly wherein the acoustic elements (which are shown to be attached) are each glued, welded, or brazed. As these are known techniques for attaching elements in an acoustic panel of an aircraft it would have been obvious to one of ordinary skill in the art to use any of them.
With respect to claim 7 Richter discloses a plurality of acoustic elements arranged in a pattern, while not expressly disclosing at least one of a random pattern, arranged in squares and arranged in staggered row, there is a disclose of a pattern and as such one of ordinary skill would seek to optimize 
With respect to claim 13 Richter discloses the invention as claimed except expressly wherein the resistive skin is curved.  Richter does however disclose the intent to use the device within a gas turbine engine. Gas turbine engines are normally curved and as such it would have been obvious to one of ordinary skill in the art that to use the resistive skin as the inner skin of the gas turbine engine it would be logical to have it be curved. One of ordinary skill would understand this implicit instruction to form the skin with a curve.
With respect to claim 18 the method steps of forming the elements are implicit in their existence in the apparatus. The method steps of placing, fixing and applying and fixing the respective elements would have been an obvious manner of forming the device and are generally broad enough to be suggested to one of ordinary skill by the Richter reference alone.
3. Claims 3, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US20130186707) in view of Proscia (US7337875).
With respect to claim 3 Richter discloses the invention as claimed except wherein the acoustic elements have a cylindrical form. 
Proscia discloses an acoustic panel including acoustical elements of cylindrical shape.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Porscia to sue cylindrical elements with the panel of Richter to provide additional means of reducing the noise by providing a labyrinthine passage for the air being silenced on the way to the resonant chamber. 
With respect to claim 15 Proscia further discloses wherein at least some of the acoustic elements include a dual structure in which a first  component of the acoustic element is nested in another component of the acoustic element (see figure 2b the nesting which results in the labyrinthine flow direction).
.
4. Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US20130186707) in view of Butler (20150027629).
With respect to claim 5 Richter discloses the invention as claimed except wherein at least some of the acoustic elements are provided with a closed bottom at a longitudinal end of the acoustic element opposite the opening.
Butler (by means of the septum insert contacting an adhesive which closes off the end of the septum) discloses wherein at least some of the elements are provided with a closed bottom at a longitudinal end of the acoustic element opposite the opening. 
With respect to claim 6 Butler further discloses an auxiliary opening (the insert in this case is a mesh and thus there are a plurality of auxiliary openings) offset from the backing skin.
It would have been obvious to combine the teachings of Butler to have a closed off end and auxiliary openings with the insert elements of Richter to force the flow through the deadening material of the mesh and thus reduce the noise by means of breaking up the waves. 



s 10-12, are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US20130186707) in view of Ichihashi (US20150041248).
With respect to claim 10 Richter discloses the invention as claimed except wherein the acoustic elements have different types of acoustic elements.
Ichihashi discloses an acoustic noise reducing structure (see figure 4) wherein the acoustic elements have different types of acoustic elements.
It would have been obvious to one of ordinary skill in the art to select any of the types of absorbing members as taught by Ichihashi including combinations thereof to be used with the device of Richter.
The motivation for doing so would be to be able to attenuate different frequency bandwidth and amplitudes of sounds. 
With respect to claim 11 Ichihashi (paragraph 38) discloses the reason for forming different shapes of the septa is to control the frequency response. 
With respect to claim 12 Richter as modified by Ichihashi discloses the invention as claimed except expressly the different types of acoustic elements are grouped together by type. This would have been obvious to one of ordinary skill in the art based upon routine testing. 
6. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Richter (US20130186707) in view of Takiewa (US5512815).
Richter discloses the invention as claimed except expressly wherein a free space between at least one of the acoustic elemnts and the recess receiving the acoustic element is filled with a filling material.
Takiewa discloses wherein a free space of the recess (see figure 4, the space between the surface layer and the intermediate layer which defined the lower resonant layer) is filled with a fillin material.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP3454329 discloses a cell structure; EP367413 discloses a sound absorber; EP3696090 discloses a method for making an absorption panel; Porte (US20180304986) discloses an acoustic treatment panel; Borchers (US7819224) discloses an assembly for reducing noise in an engine; Fearon (US4641729) discloses a composite sound reducing structure; Wirt (US3913702) discloses an acoustic panel; Wirt (US3887031) discloses a dual range sound absorber; Wang (US6125965) discloses an acoustic board having different sized inserts; Wirt (US3819007) discloses a controllable laminar sound panel; and Lidoine (US7963362) discloses an acoustic panel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837